Citation Nr: 0842710	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for service connection for basal 
cell carcinoma of the skin.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel













INTRODUCTION

The veteran had active duty service from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. By a March 2005 decision, the Board denied the veteran's 
service connection claim for basal cell carcinoma of the 
skin. 

2. Evidence received since the March 2005 Board decision does 
not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The March 2005 Board decision is final. 38 U.S.C.A. § 7103 
(West 2002). 

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
basal cell carcinoma of the skin. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, in the March 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection and new and 
material evidence claims (including notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denials of service connection for basal cell 
carcinoma of the skin), as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. The March 2006 letters sent to the 
veteran meet the requirements of Kent. Additionally, one of 
the March 2006 letters provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). As 
such, the Board finds that the RO fulfilled its duty to 
notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was not afforded a VA 
examination for his claimed disability. Because the veteran's 
application to reopen his claim is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach).

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The veteran seeks to reopen his claim of service connection 
for basal cell carcinoma of the skin. Because new and 
material evidence has not been received, the petition to 
reopen will be denied. 

In a March 2005 decision, the Board denied the veteran's 
claim of service connection for basal cell carcinoma. This 
decision is final. 38 U.S.C.A. § 7103. The veteran filed a 
March 2006 petition to reopen the claim for new and material 
evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 2005, the Board denied the claim because there was 
no medical evidence linking the veteran's current basal cell 
carcinoma of the skin to any incident of his active service. 

Since this decision, the veteran submitted numerous 
statements regarding his active service and his medical 
treatment for carcinoma of the skin. Additionally, updated VA 
treatment records from 2006 are associated with the record. 
These treatment records primarily concern treatment for heart 
disease and do not contain any reference to the veteran's 
basal cell carcinoma of the skin being etiologically related 
to any incident of active service. 

The Board has considered the veteran's numerous statements 
concerning his description of active service duties that 
exposed him to harmful radiation or ionization from working 
near mobile radar units. However, the question of causality 
of a disorder is quintessentially an issue requiring medical 
expertise. Although the veteran maintains that these in-
service incidences caused the onset of the disorder, his 
theory regarding this linkage is not competent evidence. It 
is well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Essentially, the record shows periodic medical treatment for 
basal cell carcinoma of the skin during the past decade. 
However, such evidence is not relevant to the issue of the 
cause of a disorder. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

As new and material evidence has not been received, the claim 
of entitlement to service connection for basal cell carcinoma 
of the skin is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 


ORDER

The petition to reopen the claim of service connection for 
basal cell carcinoma of the skin is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


